Citation Nr: 0825354	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  03-07 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
degenerative joint disease (DJD) of the right knee on an 
extra-schedular basis under 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
January 1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which granted the veteran's claim for service 
connection for DJD of the right knee and assigned an initial 
disability rating of 10 percent, retroactively effective from 
March 12, 2002.  He appealed for a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when 
a veteran appeals his initial rating, VA must consider 
whether he is entitled to a "staged" rating to compensate him 
for times since the effective date of his award when his 
disability may have been more severe than at others).  As 
support for his claim, he testified at a video-conference 
hearing in June 2004 before the undersigned Veterans Law 
Judge (VLJ) of the Board.  

In September 2004, the Board remanded this case to the RO, 
via the Appeals Management Center (AMC) in Washington, DC, 
for further development.  And in July 2005, on remand, the RO 
granted a separate disability rating of 10 percent, also 
effective March 12, 2002, for instability in the veteran's 
right knee, apart from the DJD (i.e., arthritis).  He 
continued to appeal, requesting higher initial ratings for 
both the instability and DJD.  See AB v. Brown, 6 Vet. App. 
35, 38-39 (1993) (a veteran is presumed to be seeking the 
highest possible rating unless he expressly indicates 
otherwise).  The Board subsequently increased the rating for 
his right knee instability to 20 percent in September 2005, 
but again remanded the ancillary issue concerning the rating 
for the DJD for still further development and consideration.  
The AMC confirmed the 10 percent rating for the DJD in an 
April 2006 supplemental statement of the case (SSOC).



The Board issued another decision in July 2006 denying a 
rating higher than 10 percent for the DJD in the right knee.  
Significantly, however, prior to that decision, in March 
2006, the RO had received information from the veteran that 
he had been granted disability benefits by the Social 
Security Administration (SSA).  He said he had been found 
totally disabled because of his knee, effective from February 
2006.  This additional evidence was not considered in the 
Board's July 2006 decision.  So, in October 2006, the Board 
vacated that July 2006 decision.  The Board then, once again, 
remanded the claim to the RO, via the AMC, to obtain these 
SSA records for consideration.  The AMC obtained and 
considered these additional SSA records and issued a June 
2007 SSOC continuing to deny a rating higher than 10 percent 
for the DJD in the right knee.  The AMC then returned the 
file to the Board for further appellate consideration of this 
claim.

The Board issued another decision in September 2007 also 
continuing to deny an initial schedular rating higher than 10 
percent for the DJD in the right knee.  The Board also 
determined, however, that the requirements were met for 
referral of this case to the Under Secretary for Benefits or 
the Director of Compensation and Pension Service for 
consideration of a higher initial rating on an extra-
schedular basis under 38 C.F.R. § 3.321(b)(1) (2007).  So the 
Board remanded this ancillary issue for this referral.


REMAND

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board 
to ensure compliance with remand instructions constitutes 
error and warrants the vacating of a subsequent Board 
decision.  Id.  Although, regrettably, it will result in 
additional delay in adjudicating the remaining portion of 
this appeal, a remand is required to ensure compliance with 
the Board's prior September 2007 remand directive.  
38 U.S.C.A. § 5103A(d) (West 2002).  The remand will again be 
via the AMC in Washington, DC.  

As mentioned, the Board previously remanded this appeal to 
the AMC in September 2007 so the AMC would, in turn, refer 
this case to the Under Secretary for Benefits or the Director 
of VA's Compensation and Pension Service for consideration of 
an extra-schedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (2007).  But quite unfortunately, 
since the AMC failed to comply with that remand directive, 
this claim must be remanded yet again.  See Stegall, 11 Vet. 
App. 268.  

Indeed, in the many months since the Board's September 2007 
remand, there is no indication this case was ever referred to 
either the Under Secretary for Benefits or the Director of 
VA's Compensation and Pension Service for consideration of an 
extra-schedular rating.  And the last SSOC of record that was 
issued by the AMC was in June 2007, so before the Board's 
September 2007 remand directing this referral for extra-
schedular consideration.  That SSOC did not mention or 
otherwise refer this case for an extra-schedular rating.  

In evaluating the claim concerning the rating for the DJD in 
the veteran's right knee, the Board continues to find that 
the circumstances of this case present such "an exceptional 
or unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular rating schedule standards."  See 
38 C.F.R. 3.321(b)(1).  

The reason the Board vacated (in October 2006) its prior July 
2006 decision was because the Board learned - albeit, not 
until after issuing that July 2006 decision, that the SSA had 
determined the veteran was totally disabled at least in part 
because of his service-connected right knee disability.  So 
the Board, also in October 2006, proceeded to remand the 
claim to the AMC to obtain these SSA records.  38 C.F.R. § 
3.159(c)(2); see also Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  The SSA records obtained upon investigation did 
indeed show the veteran was terminated from his job in 
approximately January 2005 due to his "poor health" 
and that SSA disability benefits were awarded to him 
effective April 1, 2005.  

Further review of the SSA records, however, reveals the 
veteran's primary diagnosis - and therefore the underlying 
cause for his total disability beginning April 1, 2005, is 
osteoarthritis and allied disorders inclusive of the severe 
DJD in his right knee.  

The report of the SSA examiner's September 2005 medical 
evaluation, which that agency presumably considered favorably 
in granting disability benefits, indicates the veteran's work 
experience for the then last several years (prior to the 
termination of his employment in January 2005 or thereabouts) 
was in construction, as a roofer.  But because his severe 
DJD, which primarily affected his right knee, limited his 
ability to walk (he uses a cane to help with this), he could 
not continue working in that occupational capacity.  It was 
also indicated that he has significant DJD in his low back 
(the lumbar segment of his spine) which causes chronic pain, 
as well as resulting in an additional diagnosis of lumbar 
myelopathy with limitation of movement (since he has 
decreased lumbar flexion and extension and lateral flexion).  

Although there was mention of additional disability involving 
the low back, the SSA's determination confirms the veteran 
was, as of relatively recently, unable to continue working 
primarily due to the severity of his service-connected 
right knee disability, and in particular the severe DJD.  So 
there were and remain compelling grounds for referring this 
case to the Under Secretary for Benefits or the Director of 
VA's Compensation and Pension Service for extra-schedular 
consideration under the provisions of 
38 C.F.R. § 3.321(b)(1).  See, e.g., 
Sanchez-Benitez v. West, 13 Vet. App. 282, 287 (2000); 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  See also VAOPGCPREC 6-96 (Aug. 16, 
1996).  Therefore, this case again must be referred for 
extra-schedular consideration to comply with the Board's 
prior remand directive.  See Stegall, 11 Vet. App. at 270.



Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Refer this case to the Under Secretary for Benefits 
or the Director of VA's Compensation and Pension Service 
for consideration of an extra-schedular rating for the 
right knee DJD under the provisions of 
38 C.F.R. § 3.321(b)(1) (2007).

2.  If an extra-schedular rating is not granted, send 
the veteran and his representative another SSOC and give 
them an opportunity to respond to it before returning 
the file to the Board for further appellate 
consideration of this remaining ancillary issue.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

